March 1, 1915. The opinion of the Court was delivered by
This was an action on a note brought by the plaintiff against the defendants. The complaint alleges that the defendants made and delivered their promissory note, dated June 26, 1912, to the Carolina Machinery and Manufacturing Company, payable November 15th after date for $129.09, with interest after maturity at the rate of 8 per *Page 357 
cent. per annum until paid, together with the costs of collection and attorney's fees; and that before maturity, for a valuable consideration, the Carolina Machinery and Manufacturing Company sold and delivered the said note to the plaintiff and that he is the lawful owner and holder thereof, and that the full amount is due thereon with interest, etc., as provided in said note. The defendants by their answer deny the allegations of the complaint and set up a failure of consideration of the note, alleging the facts in detail, and allege when plaintiff purchased the note and when it was transferred to him he had knowledge of these facts, and that the note was transferred to him after maturity of the note, and that he was not an innocent purchaser of the same for value before maturity. The case came on for trial before Judge Moore and a jury, and at the conclusion of the testimony his Honor held there was no testimony to go to the jury and he directed a verdict for the plaintiff. After judgment was entered the defendants appealed, and by fourteen exceptions allege error on the part of his Honor. At the hearing of the case in this Court the fifth exception was withdrawn and abandoned.
Exceptions 1, 2, 3, 4 and 6 complain of error in excluding certain letters of the Carolina Machinery and Manufacturing Company of date of July 13, 1912, and November 8, 1912, and letter of plaintiff to defendants, dated November 13, 1912, and ledger sheet showing account of plaintiff with the Carolina Machinery and Manufacturing Company, and stub of check book of the Carolina Machinery and Manufacturing Company, dated November 13, 1912. Plaintiff testified that he bought the note a few days before maturity without any notice of any defect for value, and Moise, the secretary and treasurer of the Carolina Machinery and Manufacturing Company, corroborated him; it does not make any difference if the Carolina Machinery and Manufacturing Company did write letters to the defendants before they *Page 358 
sold the note; this would not be competent to affect plaintiff's rights who purchased after that time, unless it was brought home to him that he had knowledge of the contents of the letters and nothing of that sort is developed in the testimony, and his Honor was clearly right in excluding these letters.
In excluding the ledger sheet and stub of check book his Honor was following the law as laid down by this Court in Wells v. Hays, 93 S.C. 170, 76 S.E. 195, 42 L.R.A. (N.S.) 727, and cases therein cited by Mr. Justice Hydrick, who wrote the opinion of the Court. It does not matter if the party who transferred the note acted in bad faith, if the party who purchased it acted in good faith and was an innocent purchaser for value before maturity, then he would be entitled to recover. There is nothing in the evidence to show that the plaintiff had notice of any defect before purchase by him. There was no proof of bad faith on the part of the plaintiff, who was the holder of the note, or proof of such facts that would put a prudent man on inquiry.
The other exceptions complain of error on the part of his Honor in directing a verdict. We have held that he was correct in excluding the evidence attempted to be introduced by the defendants and with that excluded There was nothing left in the case to make out the attempted defense, and the Court was correct in directing a verdict for the plaintiff. Bank v. Stackhouse,91 S.C. 455, 74 S.E. 977, 40 L.R.A. (N.S.) 454; Bank
v. Wallace, 97 S.C. 52, 80 S.E. 460; Bank v. Grimes,98 S.C. 220, 82 S.E. 420. All exceptions are overruled.
Judgment affirmed.
MR. JUSTICE HYDRICK, being disqualified, took no part in the decision of this case. *Page 359